Citation Nr: 1822352	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-27 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right shoulder rotator cuff tear and shoulder impingement.

2.  Entitlement to service connection for cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1982 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter was remanded in July 2016 for a VA examination.

The Veteran has claimed service connection for residuals of a shoulder injury in service.  However, the Board notes that the diagnosis during service was for cervical radiculopathy.  Therefore, the Board finds that is also part of the claimed disability.

The claim for service connection for right shoulder rotator cuff tear and shoulder impingement is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Right upper extremity cervical radiculopathy was incurred during service.


CONCLUSION OF LAW

The criteria for service connection for right upper extremity cervical radiculopathy have been met.  38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, disabilities diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that a right shoulder disability, which includes right shoulder rotator cuff tear and shoulder impingement, or cervical radiculopathy, was caused by an in-service traumatic event that resulted in a right shoulder injury, and other injuries to the right arm.

According to a September 1999 service medical record, the Veteran was carrying bags weighing over 25 pounds on his right shoulder when he felt a pull in his right shoulder.  For a few days, his arm was very sore and two days after the injury he woke up at night with significant right hand numbness and pain.  Two weeks later, the Veteran reported that the shoulder had dramatically improved but he continued to awaken at night with numbness and tingling in the right hand and arm.  The examiner provided an assessment of probable C7-C8 nerve root irritation and ordered neurologic testing.  A September 1999 MEG report found mild to moderate muscle membrane irritability in the deltoids.  The EMG found right arm cervical radiculopathy, with mild to moderate denervation changes observed.

A January 2013 VA examination noted that a recent EMG in February 2012 found chronic cervical radiculopathy.

April 2012 and December 2016 VA examination reports stated that there was a possibility that any cervical condition or radiculopathy had its onset while in service, as noted in neurology notes from 1999.

Accordingly, the Board finds that right cervical radiculopathy was shown in service and is currently shown on post-service EMG.  Therefore, service connection for right arm cervical radiculopathy is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for right upper extremity cervical radiculopathy is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

A December 2016 VA examination report opined it was less likely than not that a current right shoulder disability due to rotator cuff tear and impingement was related to an in-service injury.  However, the examiner did not consider adequately the service medical records showing that the Veteran experienced an in-service injury to the right shoulder in 1999 and that neurologic testing resulted in a finding of mild to moderate muscle membrane irritability in the deltoids.  The examiner also did not consider the Veteran's statements concerning the in-service right shoulder injury and continuity of symptomatology.  In addition, although the examiner acknowledged, that there was mild degenerative joint disease to the right acromioclavicular joint, the examiner did not consider how the condition might relate to the service injury.  The Board finds further VA examination is needed to determine whether any right shoulder disability is related to service.

In addition, the Board finds that records of a shoulder surgery in 2011 or 2012 would be helpful in adjudicating this matter.  The Veteran should be asked for additional information to locate any records.

Accordingly, this case is REMANDED for the following:

1.  Ask the Veteran for information regarding any treatment for a right shoulder disability following service, to specifically include information regarding a right shoulder surgery in 2011 or 2012.  After securing the appropriate releases, request any identified medical records.

2.  Associate all VA medical records relating to any treatment or examination of the right shoulder that are not currently of record with the record.

3.  Schedule the veteran for a VA joints examination with a medical doctor to determine the etiology of any right shoulder disability.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

(a)  The examiner should confirm being a medical doctor.

(b)  The examiner should diagnose all right shoulder disabilities present.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is related to service, or any event in service, to include the right shoulder injury for which the Veteran underwent physical therapy.  The examiner should discuss the significance of the service medical records in September 1999, particularly the EMG study which found mild to moderate muscle membrane irritability in the deltoids.  The examiner should also consider the significance of the right shoulder surgery and the Veteran's lay statements regarding symptoms and onset.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is due to or the result of the service-connected cervical radiculopathy disability incurred at the time of the service shoulder injury, or any other service-connected disability.

(e)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected right cervical radiculopathy, service-connected right carpal tunnel syndrome, or any other service-connected disability.

4.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


